NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-2925
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                    CARLOS RAMOS,
                                a/k/a CARMELO ROMAN,
                                                     Appellant
                                     _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2:18-cr-00435-001)
                       District Judge: Honorable Paul S. Diamond
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 7, 2020

                Before: MCKEE, BIBAS, and FUENTES, Circuit Judges

                                (Filed: September 8, 2020)
                                     _______________

                                       OPINION*
                                    _______________

BIBAS, Circuit Judge.

    Be careful what you ship; postal inspectors are watching. After receiving a shipment of

drugs, Carlos Ramos was convicted at trial of possessing cocaine with intent to distribute



*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
it. We hold that the postal inspector who found the package had reasonable suspicion to

hold it for a dog sniff. Prosecutors properly referred to Ramos’s failure, after he waived his

Miranda rights, to deny his involvement. And his long sentence was proper given his ex-

tensive (though low-level and nonviolent) criminal record. But the District Court may have

based Ramos’s supervised-release term on a misunderstanding about the mandatory mini-

mum. So we will vacate that part of his sentence, but affirm the rest of it, as well as his

conviction.

                                     I. BACKGROUND

   In late 2018, a postal inspector noticed a suspicious package addressed to “Carmelo

Roman.” So he held it for a dog sniff. When the dog detected drugs, the inspector got a

warrant, opened it, and found a kilogram of cocaine.

   The inspector and his colleagues devised a plan to nab Carmelo. They created a decoy

package. An undercover inspector delivered the package to the address listed on it. A man

claimed to be Carmelo and accepted it. After he opened it up, the inspectors arrested him.

“Carmelo” was really Ramos. The inspectors questioned him and he made statements about

the package delivery and his use of drugs. The Government charged him with possessing

drugs with intent to distribute them and doing so within a thousand feet of a school.

   Before trial, Ramos moved to exclude all the evidence. He claimed that the inspectors

lacked reasonable suspicion to justify diverting his package for the dog sniff. Thus, he

argued, they had violated the Fourth Amendment. And because all the Government’s evi-

dence was the fruit of that seizure, he argued, it all had to be suppressed. But the court

disagreed, finding that there was reasonable suspicion. So Ramos went to trial.

                                              2
   At trial, the Government’s evidence showed that Ramos got the package of cocaine,

planned to resell it, and (when questioned) did not deny being a drug dealer. The jury con-

victed him on all counts. The court sentenced him to thirty years’ imprisonment followed

by twelve years’ supervised release.

  II. THE GOVERNMENT REASONABLY DETAINED THE PACKAGE FOR A DOG SNIFF

   Ramos first challenges the denial of his motion to suppress. He challenges only the

District Court’s legal conclusion, so we review de novo. United States v. Brown, 448 F.3d

239, 245 (3d Cir. 2006). Because the inspector had reasonable suspicion, the District Court

properly admitted the evidence.

   A. Postal inspectors may detain packages when they reasonably suspect
      criminal activity

   “Postal authorities may seize and detain mailed items for a reasonable amount of time,

if they have a reasonable suspicion of criminal activity.” United States v. Golson, 743 F.3d

44, 55 (3d Cir. 2014). Reasonable suspicion is a very low bar. It requires more than a “mere

hunch,” but not much more. United States v. Arvizu, 534 U.S. 266, 274 (2002) (internal

quotation marks omitted). For an investigator’s suspicion to be reasonable, he needs only

“a particularized and objective basis for suspecting legal wrongdoing.” Id. at 273 (internal

quotation marks omitted). That basis may “fall[ ] considerably short of satisfying a prepon-

derance of the evidence standard.” Id. at 274.

   B. The inspector had reasonable suspicion

   The inspector acted reasonably. Five signs aroused his suspicion: First, the package was

from Puerto Rico, a common source of illegal cocaine shipments. Second, the package was


                                             3
sent by Priority Mail, a common way to ship drugs. Third, according to the databases used

by the Postal Service, the sender and addressee listed on the package matched no one living

at their purported addresses. Fourth, the package was mailed from a zip code different from

the one on its return address. And fifth, three other Priority Mail packages had been sent

from Puerto Rico to that address.

   Each of these facts (except perhaps the third) would be too generic to support a reason-

able suspicion on its own. But we cannot evaluate these four facts “in isolation.” Arvizu,

534 U.S. at 274. A “series of acts[, each] perhaps innocent in itself, [can], taken together,

. . . warrant[ ] further investigation.” Id.

   Taken together, these facts justified the inspector’s suspicion. We said as much in Gol-

son, when a postal inspector had detained a package for very similar reasons. 743 F.3d at

55 n.10. True, the parties there did not dispute the point. Id. And the facts there were

slightly different; in Golson, the return address was fake, while here only the names were

likely fake. Id. But we see no appreciable difference in how “particularized and objective

[the] basis” is for the suspicion. Arvizu, 534 U.S. at 273 (internal quotation marks omitted).

Because the inspector’s suspicion was reasonable, the District Court correctly admitted the

evidence.

  II. THE GOVERNMENT DID NOT COMMENT ON RAMOS’S POST-ARREST SILENCE

   Next, Ramos claims that prosecutors should not have mentioned at trial that after his

arrest, he remained silent. That is not what happened. After his arrest, he agreed to speak,

and the Government commented only on what he said.



                                               4
   We review such claims de novo, except that because Ramos never objected to this at

trial, we review here only for plain error. United States v. Shannon, 766 F.3d 346, 355 n.12

(3d Cir. 2014). But there was no error, let alone plain error.

   A. Ramos agreed to be questioned

   When the inspectors arrested Ramos, they warned him of his right to remain silent. See

Miranda v. Arizona, 384 U.S. 436 (1966). But he validly waived that right and at first

agreed to answer questions. (Ramos does not dispute that his waiver was valid.) The in-

spector asked him if he knew why he was being questioned, and Ramos nodded “yes.”

App. 255. When the inspector asked whether he was the “only one involved with receiving

cocaine from Puerto Rico,” Ramos gestured toward his co-tenants. But when the inspector

asked Ramos to say more about them, Ramos declined, saying: “How do I know you’ll

take care of me[?]” App. 285. Soon, Ramos thought better of speaking with the police, so

he ended the interview.

   B. The government’s comments about his questioning were constitutional

   At trial, the government discussed the questioning. His answers were suspicious, it ar-

gued, because when Ramos implicated his co-tenants, he never denied his own guilt. Ra-

mos did not object at trial. But now he claims that, by mentioning his omission, the gov-

ernment wrongly penalized him for invoking his right to remain silent. Not so.

   To be sure, Ramos had the right to remain silent. U.S. Const. amend. V; Miranda, 384

U.S. at 467–68. And once he exercised that right, the Government could not cite his silence

as evidence of guilt. Doyle v. Ohio, 426 U.S. 610, 619 (1976). But that is not what



                                              5
happened. Ramos waived his right to remain silent. The Government’s theory was that

when he did speak, his answers were suspiciously incomplete, not denying guilt.

   Prosecutors may make that argument. “[A] defendant who voluntarily speaks after re-

ceiving Miranda warnings has not been induced to remain silent.” Anderson v. Charles,

447 U.S. 404, 408 (1980). So mentioning that a defendant “omit[ted] facts” is not punishing

him for staying silent. Id. at 409. Thus, prosecutors may comment on “the substance and

limited nature of what [a defendant] did say.” Rolan v. Coleman, 680 F.3d 311, 326 (3d

Cir. 2012) (emphasis added).

   That is all the Government did. Its theory was that when the inspector asked if Ramos

was “the only one involved in this cocaine trafficking operation,” “[h]e didn’t deny being

a part of the operation.” App. 390 (government’s closing statement); accord App. 289 (re-

direct examination of inspector). Because the Government commented on his statement,

not his silence, its comments were proper.

                         III. RAMOS’S SENTENCE IS REASONABLE

   Ramos also challenges the length of his prison sentence as substantively unreasonable.

The Federal Sentencing Guidelines would ordinarily recommend a sentence of ten to

twelve-and-a-half years. But because Ramos had eight prior felony convictions for small-

scale drug dealing, the Guidelines classified him as a career offender. That jacked his sen-

tencing range up to thirty years to life.

   The District Court agreed with the Guidelines’ recommendation. It found that Ramos

needed a hefty sentence to deter him from committing more crimes. It added that a long



                                             6
sentence would also deter others from selling drugs, especially near a school. So it sen-

tenced him to thirty years’ imprisonment. That was proper.

   A. Sentencing courts enjoy enormous discretion

   We review the substantive reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 45–46 (2007). Ramos must show that “no reasonable sentenc-

ing court would have imposed [his] sentence.” United States v. Tomko, 562 F.3d 558, 568

(3d Cir. 2009). There is a “broad range of possible sentences that can be considered rea-

sonable in light of the [18 U.S.C.] § 3553(a) factors.” United States v. Wise, 515 F.3d 207,

218 (3d Cir. 2008). So Ramos bears a heavy burden of proof.

   B. The sentencing court did not abuse its discretion

   Ramos has not met his burden. He challenges the District Court’s decision to follow

the Sentencing Guidelines and to find a thirty-year sentence necessary for deterrence. But

both conclusions were reasonable.

   1. The court reasonably followed the Sentencing Guidelines. Ramos argues that even

though the career-offender enhancement applies, the District Court should have rejected it

because it was not designed for small-time criminals like him. He points out that he is no

drug kingpin and has no violent convictions. And he notes that the Sentencing Commission

has recommended that Congress remove felons like him from its scope.

   But what Ramos’s criminal history lacks in severity, it makes up for in quantity. Though

he needed only two prior felony drug convictions to trigger the enhancement, he had eight.

And other factors made it worse: Ramos once escaped from a drug-rehab facility to which

he had been sentenced. Four times, courts had to issue bench warrants because he failed to

                                             7
appear. And he committed many of his crimes while on probation for other crimes. Given

his copious criminal record, the court reasonably treated him as a career offender.

   2. The district judge reasonably concluded that Ramos needed a long sentence to deter

him, as well as others. Ramos also argues that because his prior sentences were each under

two years, we cannot rule out that a ten- to twelve-year sentence would have sufficed to

deter him. But no sentencing rule requires judges to escalate penalties gradually until one

sticks. Sometimes, severe sentences are apt even for defendants with no criminal history.

And Ramos’s record was extensive. Given his repeated flouting of the law and his repeated

failures to learn his lesson, a judge could reasonably find that he needed a long sentence to

deter him, as well as others.

                   IV. THE DISTRICT COURT SHOULD RECONSIDER
                     THE LENGTH OF RAMOS’S SUPERVISED RELEASE

   Finally, Ramos appeals the length of his supervised-release sentence. The District Court

sentenced him to twelve years. He chose that length, it seems, because he thought that was

the mandatory-minimum term. The probation officer said so, and neither party objected.

   But that was wrong. Ramos and the Government now agree that his supervised release

may last as few as six years. 21 U.S.C. § 841(b)(1)(C). We cannot be sure the District Court

did not rely on that error. Ramos and the Government agree that we should give the court

a second crack at setting the supervised-release term. So we will vacate that portion of the

sentence and remand it for resentencing.




                                             8
                                       * * * * *

   Ramos’s supervised-release term may have been tainted by the District Court’s possible

misunderstanding of the mandatory-minimum term. We will thus vacate that portion of the

sentence but affirm everything else.




                                           9